wearing a blue shirt and black pants. A surveillance videotape from the
                 gas station, played for the jury, showed a black male grabbing the
                 envelopes from the victim's back pocket and running away. The clerk
                 directed the officers to where he saw Samuel discard the envelopes—the
                 envelopes were recovered and the victim identified them as his.
                             A description of the suspect was disseminated and the officers
                 were soon directed to the Gold Spike Hotel based on information provided
                 by the hotel desk clerk. The officers proceeded to the room where the
                 guest identified by the desk clerk was located in order to do "a knock and
                 talk," and Samuel answered the door, wearing a blue shirt and black
                 pants. LVMPD Officer Bryce Jones testified that he read Samuel his
                 rights pursuant to Miranda v. Arizona, 384 U.S. 436 (1966), and
                 confronted him with the details of the investigation, to which Samuel
                 responded, "yeah, I did that." Samuel indicated that he spent some of the
                 money, including $350 to reserve the hotel room for four nights, and that
                 he still had some of it—a wallet containing $3,003 was found in his
                 possession. Samuel stated that he gave some of the money to a woman
                 present in the hotel room—$202 was found in her possession. Officer
                 Jones testified, "I did ask him why he did what he did and he stated
                 that—at first that he didn't know what was in the envelopes but that he
                 had a good idea. And, he went on to state that he was homeless and
                 broke."
                             Circumstantial evidence alone may sustain a conviction.
                 Buchanan v. State, 119 Nev. 201, 217, 69 P.3d 694, 705 (2003). It is for
                 the jury to determine the weight and credibility to give conflicting
                 testimony, McNair v. State, 108 Nev. 53, 56, 825 P.2d 571, 573 (1992), and
                 a jury's verdict will not be disturbed on appeal where, as here, sufficient

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e
                  evidence supports the verdict, Bolden v. State, 97 Nev. 71, 73, 624 P.2d 20,
                  20 (1981); see also NRS 193.167(1)(j); NRS 205.270(1)(b). Therefore, we
                  conclude that Samuel's contention is without merit. Accordingly, we
                              ORDER the judgment of conviction AFFIRMED.'




                                                                                     J.
                                                     Hardesty


                                                     .:1===x.A1                   , J.
                                                     Douglas


                                                                                     J.




                  cc. Hon. Carolyn Ellsworth, District Judge
                       Law Office of Scott P. Eichhorn, LLC
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




                        'The fast track statement fails to comply with NRAP 3C(h)(1) and
                  NRAP 32(a)(4) because it does not contain 1-inch margins on all four sides.
                  Counsel for Samuel is cautioned that the failure to comply with the
                  briefing requirements in the future may result in the imposition of
                  sanctions. See NRAP 3C(n).

SUPREME COURT
       OF
    NEVADA
                                                       3
(0) 194M    ea>